MEMORANDUM **
In response to our Order of Limited Remand filed March 16, 2001, the district court has satisfied the requirements of United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000), and stated for the record the reasons for its departure from the policy statements pertaining to revocation of supervised release. Chung’s sentence is therefore hereby AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.